DETAILED ACTION
The following is a Final Office Action in response to communications filed February 17, 2022.  Claims 1, 3–9, 11–17, and 19–23 are amended; and claims 2, 10, and 18 are cancelled.  Currently, claims 1, 3–9, 11–17, and 19–23 are pending.

Response to Amendment/Argument
Applicant’s amendments are not sufficient to overcome each previous rejection under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, Examiner directs Applicant to the relevant explanation below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.  Applicant asserts that the claims do not recite an abstract idea under Step 2A Prong One because “the claim in its entirety does not recite a judicial exception.”  Examiner disagrees.
Examiner primarily notes that Step 2A Prong One does not require that the entirety of a claim recite an abstract idea. Instead, a proper Step 2A Prong One evaluation is satisfied when a claim recites any abstract idea.  For example, the claims of Diamond v. Diehr do not entirely recite an abstract idea.  Instead, MPEP 2106.04(II)(A)(1) indicates that the claims recite mathematical concepts.  Despite reciting an abstract idea, MPEP 2106.04(d) indicates that the claims of Diehr include additional elements that render the claims patent-eligible. In view of Diehr, Examiner submits that a “claim in its entirety” need not recite an abstract idea under Step 2A Prong One.

As a result, Applicant’s remarks are not persuasive, and the rejection of record is reasserted below.
Applicant’s remarks with respect to the rejection of claims under 35 U.S.C. 103 have been fully considered but are not persuasive.  Applicant asserts that the Swanson reference does not disclose “where at least one of the plurality of shelving units comprises a reconfigurable shelving unit,” as recited in independent claims 1, 9, and 17.  Examiner disagrees.
As an initial matter, Examiner notes that claims 1, 9, and 17 are directed to a system and include elements that “access data”.  As a result, the recited shelving unit does not patentably limit the claimed system because the element neither limits the recited structure nor the recited function of accessing data.  Further, the type of shelving does not affect any of the remaining claimed functions.  Accordingly, the argued element amounts to non-functional descriptive material and has been afforded limited patentable weight.
Even if the element were afforded full patentable weight, Examiner maintains that Swanson discloses a reconfigurable shelving unit under a broadest reasonable interpretation consistent with Applicant’s Specification.  Paragraph 27 of Applicant’s Specification indicates that a reconfigurable shelving unit has components that are 
As noted in paragraphs 40 and 44 of Swanson, a layout analysis is performed to “make various modifications to the layout of [the] merchant location”.  As a result, the shelving structures disclosed in paragraph 24 of Swanson, when considered in view of the described layout modifications, are “reconfigurable shelving unit[s]” under a broadest reasonable interpretation consistent with Applicant’s Specification because the disclosed shelving units can be moved in a manner that rearrange the components relative to one another and pace the units in a different configuration.  Accordingly, Applicant’s remarks are not persuasive.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 16 recite “the at least one sensor employed within the store”.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that claims 7 and 15 previously recite “data associated with at least one product as acquired from at least one of a sensor employed within the store and data acquired from a source employed outside of or apart from the store”.  In view of the above, claims 8 and 16 are interpreted as reciting “the data acquired from the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3–9, 11–17, and 19–23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1, 3–9, 11–17, and 19–23 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes an element to “generate a plan for configuring the store in a layout based at least in part upon the accessed data, the plan including information for 
The element above recites an abstract idea.  More particularly, the element recites certain methods of organizing human activity related to commercial sales activities or behaviors because the element describes generating a plan to configure a store layout.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 9 and 17 include substantially similar limitations to those presented with respect to claim 1.  As a result, claims 9 and 17 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2–8, 10–16, and 18–23 further describe the function to generate a plan to configure a store layout.  As a result, claims 2–8, 10–16, and 18–23 similarly recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include one or more processors, a computer-readable medium, and functions to access data and send command signals.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the functions to access data and second signals are insignificant 
As noted above, claims 9 and 17 include substantially similar elements to those presented with respect to claim 1.  Although claim 17 further includes a sensor, the additional element, when considered in view of the claim as a whole, does not integrate the abstract idea into a practical application because the additional computing element is a generic computing element that is merely used as a tool to perform the recited abstract idea.  As a result, claims 9 and 17 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 3, 6, 7, 11, 14, 15, 19, and 22 do not include any additional elements beyond those recited with respect to claims 1, 9, and 17.  As a result, claims 3, 6, 7, 11, 14, 15, 19, and 22 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claims 1, 9, and 17.
Claims 4, 5, 8, 12, 13, 16, 20, 21, and 23 include additional elements that do not recite an abstract idea under Step 2A Prong One.  More particularly, the additional elements of claims 4, 5, 8, 12, 13, 16, 20, 21, and 23 include a robot or automated component, functionality to generate an image on a display unit, and sensor components.  When considered in view of the claims as a whole, the claims do not include additional elements that integrate the abstract idea into a practical application because the robot or automated component does no more than generally link the use of 
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include one or more processors, a computer-readable medium, and functions to access data and send command signals.  The additional elements do not amount to significantly more than the abstract idea because the additional computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the functions to access data and second signals are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II), which describes retrieving and transmitting data as well-understood, routine, and conventional computer functions.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.

Claims 3, 6, 7, 11, 14, 15, 19, and 22 do not include any additional elements beyond those recited with respect to claims 1, 9, and 17.  As a result, claims 3, 6, 7, 11, 14, 15, 19, and 22 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claims 1, 9, and 17.
Claims 4, 5, 8, 12, 13, 16, 20, 21, and 23 include additional elements that do not recite an abstract idea under Step 2A Prong One.  More particularly, the additional elements of claims 4, 5, 8, 12, 13, 16, 20, 21, and 23 include a robot or automated component, functionality to generate an image on a display unit, and sensor components.  The claims do not include additional elements that amount to significantly more than the abstract idea because the robot or automated component does no more than generally link the use of the abstract idea to a particular technological environment or field of use; the display unit is a generic computing element that is merely used as a tool to perform the recited abstract idea, and the functionality to generate an image is a see e.g., Spec. ¶ 23), which describes the additional element in such a manner that indicates that the additional element is sufficiently well-known in the art; and the sensor components are generic computing elements that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 4, 5, 8, 12, 13, 16, 20, 21, and 23 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1, 3–9, 11–17, and 19–23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3–9, 11–17, and 19–23 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson, SR (U.S. 2005/0177423) in view of MacIntosh (U.S. 2014/0052555).
Claims 1, 9, and 17:  Swanson discloses a system comprising: 
one or more processors (See FIG. 3 and paragraph 28); and 
an element having stored therein instructions that, when executed by the one or more processors of the computer system, cause the computer system to (See FIG. 3 and paragraph 30) at least: 
access data associated with a plurality of items for a store, the store comprising a plurality of shelving units (See paragraph 40, wherein data is received for determining optimal product placement; see also paragraph 24, wherein shelving units are disclosed), wherein at least one of the plurality of shelving units comprises a reconfigurable shelving unit (See paragraphs 16 and 24, in view of paragraphs 40 and 44, wherein movable shelving units are disclosed); and
generate a plan for configuring the store in a layout based at least in part upon the accessed data, the plan including information for moving at least one item from a first location to a second location, where at least one of the first location and the second location is a location on one of the plurality of shelving units (See paragraphs 40 and 44, wherein optimal product placements are generated; see also paragraph 24).  Swanson does not expressly disclose the remaining claim elements.
MacIntosh discloses a non-transitory computer-readable storage medium (See paragraph 602); and
functionality to send command signals to at least one device, such that the at least one item is moved from the first location to the second location as directed in the plan by the at least one device in response to receiving the signals (See paragraph 249, 
Swanson discloses a system directed to managing merchant layouts according to customer traffic patterns.  Similarly, MacIntosh discloses a system directed to managing item assortments using sensor arrangements.  Each reference discloses a system directed to managing items in a store.  The technique of utilizing an automated device is applicable to the system of Swanson as they both share characteristics and capabilities, namely, they are directed to managing retail items.
One of ordinary skill in the art would have recognized that applying the known technique of MacIntosh would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of MacIntosh to the teachings of Swanson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate retail item management into similar systems.  Further, applying automated devices to Swanson would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved management and more reliable results.
With respect to claim 9, Swanson discloses functionality to access data associated with a set of people comprising at least one of customer of a store or prospective customers of the store, the store comprising a plurality of shelving units (See paragraph 40, wherein traffic and demographic data is accessed).
With respect to claim 17, Swanson discloses functionality to acquire data associated with at least one item from at least one sensor employed by a store, the 
Claims 3, 11, and 19:  Swanson discloses the computer system of claim 1, wherein the first location and the second location are locations on the same shelving unit of the plurality of shelving units (See paragraph 40, wherein product arrangements are optimized with respect to displays; see also paragraph 16).
Claims 4, 12, and 20:  Swanson does not expressly disclose the elements of claim 4
MacIntosh discloses wherein the at least one device caused to move includes at least one of a robot and an automated component (See paragraph 249, in view of paragraphs 374 and 376, wherein a robot performs pick and place operations).
One of ordinary skill in the art would have recognized that applying the known technique of MacIntosh would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 5, 13, and 21:  Swanson discloses the computer system of claim 1, wherein further instructions cause the computer system to generate an image of a virtual representation of the plan, such that the image displayed by at least one display unit (See FIG. 3 and paragraph 44, wherein the computer generates a visual layout recommendation or planogram).
Claim 6:  Swanson discloses the computer system of claim 1, wherein the accessed data includes data about a set of people comprising at least one of customers of the store and persons identified as prospective customers of the store, wherein the plurality of items being a plurality of products presented to the customers of the store, 
Claims 7 and 15:  Swanson discloses the computer system of claim 1, wherein the accessed data further includes at least one of data associated with at least one product as acquired from at least one of a sensor employed within the store and data acquired from a source employed outside of or apart from the store (See paragraphs 40 and 44, wherein data is acquired from RFID sensors).
Claims 8, 16, and 23:  Swanson discloses the computer system of claim 7, wherein the data acquired from at least one sensor employed within the store includes at least one of data acquired through cameras employed within the store, data acquired by sensors on shelving units employed within the store, data acquired by proximity sensors employed within the store, data acquired by weight sensors employed within the store, data acquired by seismic sensors employed within the store, data acquired by wireless sensors employed within the store, or data acquired by RFID (radio-frequency identification) sensors employed within the store (See paragraphs 40 and 44, wherein RFID sensor data is disclosed).
Claim 14:  Swanson discloses the computer system of claim 9, wherein the accessed data includes data associated with a plurality of items for a store (See paragraph 40, wherein traffic data is received with respect to determining optimal product placement).
Claim 22:  Swanson discloses the computer system of claim 17, wherein at least one sensor is employed within a retail store (See paragraphs 7–8, wherein retail store layouts are disclosed).

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:
BRUCIA (U.S. 2012/0241395) discloses a system directed to arranging retail markets using adjustable shelving. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623